             Case 5:20-cv-06258-BLF Document 1 Filed 09/03/20 Page 1 of 5




 1   John D. McKay, Esq.
     California Bar No. 220202
 2   PARK AVENUE LAW LLC
     127 W. Fairbanks Ave. #519
 3
     Winter Park, FL 32789
 4   johndmckayatty@gmail.com
     (800) 391-3654 Telephone
 5   (407) 264-6551 Fax
     Attorney for Plaintiff
 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
     RENA KAY SOVERNS,                   )                  No. 5:20-cv-6258
10                 Plaintiff,            )
                                         )
11                                       )                  COMPLAINT AND
     vs.                                 )                  DEMAND FOR JURY TRIAL
12
                                         )
13                                       )
     DELTA AIR LINES, INC.,              )
14                     Defendant.        )
     ___________________________________ )
15

16          For her Complaint against Defendant, Delta Air Lines, Inc., Plaintiff, Rena Kay Soverns,

17   alleges the following:
18
                                                    Jurisdiction
19
            This Court has jurisdiction over this civil action pursuant to 28 U.S.C. §1332 because it is a
20
     suit between citizens of different states and the amount in controversy exceeds the sum or value of
21

22   $75,000, exclusive of interest and costs.

23                                                     Venue
24          Venue is proper in this District pursuant to 28 U.S.C. §1391, subsections (b)(1), (b)(2), (c)(2),
25
     and (d) because a substantial part of the events or omissions giving rise to the claim occurred at or en
26
     route to Norman Y. Mineta San Jose International Airport (SJC) within this District, and Defendant is
27

28
     deemed by that statute to reside in any judicial district in which it is subject to the Court’s personal

                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Page 1 of 5
             Case 5:20-cv-06258-BLF Document 1 Filed 09/03/20 Page 2 of 5




 1   jurisdiction with respect to this civil action, and/or in any district within California within which its

 2   contacts would be sufficient to subject it to personal jurisdiction if that district were a separate State.
 3
     Defendant leases commercial property at SFO from the City and County of San Francisco acting by
 4
     and through its Airport Commission, leases commercial property at Oakland International Airport
 5
     (OAK) from the Port of Oakland within this District, leases, commercial property at SJC from the
 6

 7   City of San José within this District, operates daily scheduled domestic and international flights to

 8   and from SFO, OAK and SJC, employs hundreds of employees within this District, and regularly
 9
     solicits business from the citizens of this District.
10
                                              Intradistrict Assignment
11
             Assignment of this action to the San Jose Division is proper because Defendant’s regularly
12

13   conducted operations are located in Santa Clara County and Plaintiff was aboard a flight traveling to

14   SJC in Santa Clara County when she was injured.
15
                                                     The Parties
16
             1.      Plaintiff, Rena Kay Soverns, is an individual resident and citizen of Salinas,
17
     California, and has been at all times relevant hereto.
18

19           2.      Defendant, Delta Air Lines, Inc., is a Delaware corporation that is corporate citizen of

20   the State of Georgia, where it maintains its principal business offices. Defendant operates an airline
21
     that makes regularly scheduled flights between California and numerous domestic and international
22
     airports.
23
                                               Particulars of the Claim
24

25           3.      Plaintiff purchased a round-trip ticket for travel on Defendant’s airline from SJC to

26   Fargo, North Dakota and back to SJC, the travel to occur during the month of July, 2019.
27

28


                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                            Page 2 of 5
             Case 5:20-cv-06258-BLF Document 1 Filed 09/03/20 Page 3 of 5




 1           4.      On July 6, 2019, shortly after boarding Defendant’s aircraft to begin the return leg of

 2   her trip, Plaintiff requested assistance from one of Defendant’s employees, a flight attendant, in
 3
     lifting her carry-on bag for stowage in the overhead luggage bin of the aircraft. The flight attendant
 4
     agreed after Plaintiff informed her that she was unable to lift the bag by herself. Relying on that
 5
     agreement, and believing that the flight attendant was going to provide substantial assistance,
 6

 7   Plaintiff began to lift the bag toward the overhead bin. The flight attendant merely placed her hand on

 8   the bag, but negligently failed to provide any assistance or support for the weight of the bag that
 9
     Plaintiff had lifted.
10
             5.      As a result of the flight attendant’s negligent failure to provide the assistance that she
11
     had agreed to provide to Plaintiff, the bag fell back onto Plaintiff, driving her backwards into a row of
12

13   seats and severely injuring her lumbar spine. The accident also aggravated certain pre-existing

14   medical problems.
15
             6.      Plaintiff experienced considerable pain and discomfort from the injuries she sustained
16
     on Defendant’s aircraft. She continued her travel back to SJC and received medical treatment from
17
     the Department of Veterans Affairs at its Palo Alto, California VA Health Care System. Her
18

19   treatment is continuing.

20           7.      At all times relevant hereto, Defendant’s flight attendant was acting within the scope
21
     of her employment with Defendant, and Defendant is liable for her negligence under the doctrine of
22
     respondeat superior.
23
             8.      Defendant is a common carrier and therefore was bound to use the utmost care and
24

25   diligence to secure the safety of its passengers, including Plaintiff. “A carrier of persons for reward

26   must use the utmost care and diligence for their safe carriage, must provide everything necessary for
27   that purpose, and must exercise to that end a reasonable degree of skill.” (Calif. Civ. Code, § 2100).
28


                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                             Page 3 of 5
             Case 5:20-cv-06258-BLF Document 1 Filed 09/03/20 Page 4 of 5




 1   A common carrier “is responsible for any, even the slightest, negligence and is required to do all that

 2   human care, vigilance and foresight reasonably can do under given circumstances.” (Irwin v. Pacific
 3
     Southwest Airlines,133 Cal.App.3d 709, 715 (1982)). Defendant’s employees were also bound to use
 4
     the utmost care and diligence to secure the safety of Defendant’s passengers, including Plaintiff. In
 5
     the alternative, they owed Plaintiff a duty of reasonable care to prevent harm to her.
 6

 7          9.      By leading Plaintiff to believe that she would be assisting Plaintiff with the lifting and

 8   stowage of the bag in the overhead bin, and then failing to provide such assistance or providing it in a
 9
     manner that did not support any of the weight of the bag after Plaintiff lifted it, which resulted in the
10
     bag falling back onto Plaintiff, the flight attendant breached Defendant’s duty of care owed to
11
     Plaintiff. That breach was the proximate cause, or a proximate cause, of Plaintiff’s injuries.
12

13          9.      As a result of the aforesaid injuries, Plaintiff suffered great pain and discomfort,

14   disfigurement, embarrassment and mental anguish. To the extent that her injuries are permanent in
15
     nature, she will continue to suffer pain, discomfort, disfigurement, embarrassment and mental
16
     anguish for the remainder of her life. Plaintiff was born in 1955 and is currently 65 years old.
17
     According to statistics maintained by the United States Social Security Administration, her life
18

19   expectancy is greater than 21 years.

20          10.     Plaintiff is entitled to fair and just compensation for her physical injuries, the
21   associated mental distress and anxiety, her pain and suffering and embarrassment, and all discomfort,
22
     inconvenience and other sequelae of her injuries, as well as any and all permanent effects of such
23
     injuries, under the negligence laws of the State of California.
24

25
            11.     No negligence, wrongful act or omission by Plaintiff contributed in any way to the

26   injuries and/or damages that she sustained.
27

28


                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Page 4 of 5
            Case 5:20-cv-06258-BLF Document 1 Filed 09/03/20 Page 5 of 5




 1          WHEREFORE, Plaintiff, Rena Kay Soverns, demands judgment against Defendant, Delta Air

 2   Lines, Inc., in an amount not less than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00),
 3
     plus pre-judgment interest from August 2, 2019 and post-judgment interest and her costs of this
 4
     action, together with such other and further relief as the Court and/or jury shall deem just.
 5
            PLAINTIFF DEMANDS TRIAL BY JURY.
 6

 7
            DATED this 3rd day of September, 2020.
 8
                                                           _______s/ John D. McKay___________
 9
                                                           John D. McKay
10                                                         Counsel for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                           Page 5 of 5
